Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Hannibal Tyr Konr Buchanan appeals from the district court’s order dismissing his Fed.R.Civ.P. 60(b) motion, after construing it as an unauthorized successive 28 U.S.C. § 2254 (2012) petition. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Buchanan v. Virginia, No. 1:15-cv-00710-LO-TCB (E.D.Va. filed July 9, 2015 & entered July 10, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.